Citation Nr: 0032529	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to June 24, 1998, for 
a grant of service connection for malignant lymphoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
June 1967.

This matter arises from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for 
malignant lymphoma and assigned an effective date of June 24, 
1998.  The veteran disagreed with the assigned effective date 
and the case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  An August 1997 VA pathology report of a biopsy of the 
veteran's right femoral inguinal lymph node reflected a 
diagnosis of benign reactive hyperplasia.

2.  An April 1998 VA pathology report of a biopsy of the 
veteran's abdominal mass indicated findings suspicious for a 
large cell malignant lymphoma with consultation required for 
certainty.

3.  A May 1998 pathology report from the Armed Forces 
Institute of Pathology (AFIP) of the April 1998 biopsy of the 
veteran's abdominal mass reflected findings of large cell 
lymphoma, B-cell phenotype.

4.  The veteran's original claim for compensation for 
malignant lymphoma was received by the RO on June 24, 1998.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
June 24, 1998, for a grant of service connection for 
malignant lymphoma have not been met.  38 U.S.C.A. §§ 5107, 
5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(ii) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
applicable laws and regulations governing the effective dates 
for compensation based upon presumptive service connection, 
provide that the effective date for service connection is the 
date entitlement arose, if the claim is received within one 
year after separation from active duty; otherwise, the 
effective date is based on the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii).

In the instant case, the veteran asserts that he is entitled 
to an effective date of August 1997 because the pathology 
report of that date reported results of suspicious cells was 
misplaced.  In the alternative, he asserts that he should be 
granted an effective date in April 1998 as that was when his 
lymphoma was diagnosed.

The medical evidence of record reveals that the veteran 
underwent exploratory surgery in August 1997 for a right 
inguinal bulge with a past history of hernia.  A biopsy of 
right inguinal lymph nodes was taken and the VA pathology 
report of August 1997 noted benign reactive hyperplasia.  The 
veteran was hospitalized at the VA in April 1998 with 
complaints of nausea, vomiting, and abdominal pain.  A CT 
scan identified an abdominal pelvic mass.  Subsequent to 
needle aspiration biopsy during the April 1998 admission, a 
report was returned questioning large cell lymphoma.  The 
biopsy specimen was referred to the AFIP for further 
consultation and a definitive diagnosis of large cell 
lymphoma was reported in May 1998, with additional evaluation 
in June 1998 for further classification.  

The veteran submitted a claim for compensation for malignant 
lymphoma in June 1998.  The RO granted service connection on 
a presumptive basis as the veteran had served in Vietnam, and 
was subject to Agent Orange exposure.  38 C.F.R. §§ 3.309(e), 
3.313 (1999).

The veteran maintains that the April 1998 VA pathology report 
constitutes an informal claim for service connection, and 
that the legislation which expanded 38 C.F.R. § 3.309(e) to 
include non-Hodgkin's lymphoma as a presumptive disease, is a 
liberalizing law as contemplated by 38 C.F.R. § 3.157(a), 
therefore, he is entitled to an April 1998 effective date.  
However, 38 C.F.R. § 1.57(a) provides that a report of 
examination or hospitalization may serve as an informal claim 
for benefits only for increased compensation, or to reopen a 
claim that has been previously disallowed.  38 C.F.R. 
§ 3.157.  With regard to the veteran's specific claim, the 
regulation also allows that a report of examination or 
hospitalization which meets the requirements of 38 C.F.R. 
§ 3.157 will be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  The veteran misconstrues the 
regulation.  The provision applies to a benefit granted as 
the result of liberalizing legislation that is subject to 
retroactive application.  That is, if the law became 
effective on or after the date of its enactment, and the 
veteran met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law, and 
such eligibility existed continuously from that date to the 
date of claim or entitlement, retroactive benefits may be 
applicable.  38 C.F.R. § 3.114(a) (1999).  

Such is not the case here.  The liberalizing legislation 
which the veteran refers to is the Agent Orange Act of 1991, 
which was amended in November 1994, and codified at 38 U.S.C. 
§ 1116 (See P.L. 103-446, Title V, § 505, Title XII, § 
1201(e)(6), 108 Stat. 4664, 4685, as amended Nov. 2, 1994).  
The veteran's original claim was filed in June 1998, well 
after the legislation was enacted.  As a claim must clearly 
be on file before benefits may be obtained, the statutory 
authority to grant benefits one year prior to "the date of 
administrative determination of entitlement" can only refer 
to those cases in which the veteran had previously filed a 
claim which had been decided against the veteran.  In such a 
case, a claim is on file and the VA may review such 
previously-decided claims and pay retroactive benefits 
pursuant to the statute.  See 38 U.S.C.A. §§ 5101(a), 5110(g) 
(West 1991); McCay v. Brown, 106 F.3d 1577, 1580 (Fed.Cir. 
1997); Tetro v. Gober 14 Vet. App. 100 (2000).  Thus, the 
veteran clearly fails under these provisions of law.

Moreover, as there is no indication in the file that the 
veteran claimed compensation for malignant lymphoma or any 
disability that could be construed as such, prior to June 24, 
1998, the date his claim was received, his appeal must be 
denied.  Notwithstanding the evidence showing a diagnosis of 
lymphoma in May 1998, the law is patently clear that the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  Since this 
claim was received in June 1998, subsequent to the April 1998 
diagnosis, there is no other option but to apply the plain 
meaning of the statute.  See Sabonis v. Brown, 6 Vet. App. 
426, 429 (1994).  


ORDER

Entitlement to an effective date prior to June 24, 1998, for 
a grant of service connection for malignant lymphoma, is 
denied.



		
	RENÉE M. PELLETIER
 	Veterans Law Judge
	Board of Veterans' Appeals



 

